                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION


  UNITED STATES OF AMERICA                     )
                                               )
         v.                                    )    Criminal Action No.: 4:18-CR-00011
                                               )
  PHILLIP DAEKWON MILES,                       )
                                               )
         Defendant.                            )

        NOTICE OF MILES’ NON-OPPOSITION TO UNITED STATES’ MOTION
         REGARDING JURY COMPOSITION, MOTION FOR USE OF A JURY
       QUESTIONNAIRE, AND RESPONSE IN OPPOSITION TO UNITED STATES’
                     MOTION FOR AN ANONYMOUS JURY

         COMES NOW the Defendant, Phillip Daekwon Miles, by counsel, and hereby gives

  NOTICE of his intent, at the hearing on April 19, 2019, not to oppose the Motion of the United

  States Regarding Jury Composition, ECF 383.

         Defendant Miles, by counsel, further gives NOTICE of his intent, at the hearing on April

  19, 2019, to join and adopt the Motion for Use of Jury Questionnaire filed by his co-defendant,

  Marcus Davis, ECF 388.

         Finally, Defendant Miles requests that the Court deny the United States’ Motion for an

  Anonymous Jury, ECF 385. Defendant Miles joins and adopts the legal arguments presented by

  his co-defendant Kanas Trent, in his Opposition to United States Motion for Anonymous Jury,

  ECF 408, and his co-defendant Shabba Chandler, in his Memorandum in Opposition to the

  United States’ Motion for Anonymous Jury, ECF 410. Defendant Miles further suggests that the

  installation of a Roanoke jury, rather than a Danville jury, as per the Motion Regarding Jury

  Composition, ECF 383, vitiates the United States’ concerns regarding the safety of the jurors, as

  any jurors will be far removed from the Danville community where the alleged crimes were




Case 4:18-cr-00011-MFU-RSB Document 416 Filed 04/12/19 Page 1 of 3 Pageid#: 1519
  perpetrated. By utilizing a jury questionnaire as previously suggested by Marcus Davis, ECF

  388, and empaneling a Roanoke jury, but rejecting the use of an anonymous jury, the Court

  would eliminate the need to restrict Phillip Miles’ – and his co-Defendants’ – Constitutional

  rights while also alleviating the United States’ concerns otherwise necessitating jury anonymity.

                                               Respectfully submitted,

                                               PHILLIP DAEKWON MILES



                                               By: /s/ M. Tyson Daniel
                                                        Of Counsel


  M. Tyson Daniel, Esq. (VSB#43979)
  MAGEE GOLDSTEIN LASKY & SAYERS PC
  310 First Street SW
  Suite 1200
  Roanoke, Virginia 24011
  Telephone: (540) 343-9800
  Email: tdaniel@mglspc.com

  Robert F. Rider, Esq. (VSB#01119)
  ROBERT F. RIDER, PLC
  133 Salem Avenue SW
  Suite 100
  Roanoke, Virginia 24011
  Telephone: (540) 685-0075
  Email: bob@riderlawoffice.com

         Counsel for Defendant




Case 4:18-cr-00011-MFU-RSB Document 416 Filed 04/12/19 Page 2 of 3 Pageid#: 1520
                                CERTIFICATE OF SERVICE

         I, M. Tyson Daniel, Esq., hereby certify that, on this 12th day of April 2019, I

  electronically filed the foregoing Combined Notice and Motion with the Clerk of the Court using

  the CM/ECF system, which will send a notification of such filing to all counsel of record.



                                                          /s/ M. Tyson Daniel
                                                         Counsel for Defendant




Case 4:18-cr-00011-MFU-RSB Document 416 Filed 04/12/19 Page 3 of 3 Pageid#: 1521
